Citation Nr: 0405134	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  97-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back injury to include fractures of L3 and L5 for the 
period October 16, 1996, to January 30, 2000.

2.  Entitlement to an evaluation in excess of 30 percent for 
low back injury to include fractures of L3 and L5 since 
January 31, 2000.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his mother




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to October 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1997 rating determination by the Winston-Salem, North 
Carolina, Regional Office (RO).  

During the course of the appeal, the RO assigned a staged 
rating of 20 percent from October 16, 1996 to January 30, 
2000, and 30 percent from January 31, 2000 was assigned.  
Neither of the assigned ratings represent the maximum 
available under applicable diagnostic criteria, and the claim 
for increase therefore remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In current status the case 
returns to the Board following the completion of development 
made pursuant to its October 2001 and March 2003 remands.


FINDINGS OF FACT

1.  During the period from October 16, 1996 to January 30, 
2000 the veteran's service-connected low back disability was 
manifested by a demonstrable vertebral deformity, chronic 
pain and slight limitation of motion, with no evidence of 
additional functional loss due to pain or other pathology.

2.  For the period since January 31, 2000, the veteran's low 
back disability was primarily manifested by a demonstrable 
vertebral deformity, chronic pain and moderate limitation of 
motion, with no evidence of additional functional loss due to 
pain or other pathology.

CONLUSIONS OF LAW

1.  For the period from October 16, 1996, to January 30, 
2000, the criteria for a rating in excess of 20 percent for 
service connected low back injury to include fractures of L3 
and L5 were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §4.71a, Diagnostic Codes 5285-5292 (2003).

2.  For the period since January 31, 2000, the criteria for a 
rating in excess of 30 percent for service-connected low back 
injury to include fractures of L3 and L5.  were not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2003).  In letters dated in March 2001, July 2001 
and December 2001, the RO informed the veteran and his 
representative of what information and evidence the VA still 
needed from the veteran; what the VA would do to help with 
his claim; and when and where he should send the information 
or evidence.  In addition, the letter informed the veteran 
that the VA would make reasonable efforts to help him obtain 
medical records necessary to support his claim, if he signed 
forms authorizing the VA to request them from the person or 
agency that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  In September 1997, the 
veteran testified at a hearing before a hearing officer.  The 
RO has regularly undertaken efforts to assist him throughout 
the claims process by obtaining evidence necessary to 
substantiate his claim, to include affording him 
comprehensive VA examinations, all of which have been 
associated with the claim file.  Neither the veteran nor his 
representative has identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.  

The Board is aware of the holding in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), wherein the United 
States Court of Appeals for Veterans Claims held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to  demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

In order to satisfy the holding in Pelegrini would require 
the Board to dismiss this case.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision , the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  

The Board does not believe that voiding the June 1997 rating 
decision is in this veteran's best interests.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

The veteran's service connected low back injury to include 
fractures L3 and L5 is rated under Diagnostic Codes 5285-
5292.  The hyphenated diagnostic code in this case indicates 
that the service-connected disability is rated based on the 
conditions of residual of fracture of the vertebra under 
Diagnostic Code 5285 and limited motion of the lumbar spine 
under Diagnostic Code 5292.  See 38 C.F.R. § 4.27 (2003). 

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra, a 100 percent evaluation is assigned for residuals 
of a fracture of a vertebra with cord involvement, bedridden, 
or requiring long leg braces.  A 60 percent evaluation is 
assigned for residuals of a fractured vertebra, without cord 
involvement, and with abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the disability is rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. 4.71a, Diagnostic Code 5285 (2003).

Diagnostic Code 5292 pertains to limitation of motion of the 
lumbar spine.  Slight limitation of motion of the lumbar 
spine is assigned a 10 percent disability rating; moderate 
limitation of motion is assigned a 20 percent disability 
rating; and severe limitation of motion warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Factual Background

By a rating decision dated in October 1992, the RO granted 
the veteran service connection and assigned a 10 percent 
evaluation for mechanical low back pain, under Diagnostic 
Code 5295 from October 18, 1991, based on service medical 
records and VA examinations in January and February 1992.  

The veteran filed a claim for an increased rating for his 
service-connected back disability in October 1996.  In 
support of his claim are VA outpatient treatment records 
dated from 1996 to 2003.

In January 1997, the veteran was treated for pain in the mid 
to lower right side of back.  The pain was exacerbated by 
bending and radiated to the posterior leg.  The veteran 
denied any neurological symptoms such as numbness weakness or 
tingling.  He also denied any change in bowel or bladder 
habits.  On examination there was no obvious deformity and 
motor strength of the left extremity was 5/5.  The assessment 
was low back pain/strain.

In April 1997, the veteran was evaluated for back pain after 
picking up his daughter.  He described the pain as sudden and 
sharp with slight tingling in the legs.  There was no local 
tenderness and straight leg raising was to 90 degrees.  Power 
and sensation were both normal.  Reflexes were all 1+ and 
symmetrical.  There was evidence of lumbar muscle spasm.  
During follow-up examination in May 1997 the veteran 
complained of continued leg numbness and tingling down into 
feet.  He was referred for neurological consultation and MRI 
(Magnetic Resonance Imaging).

The MRI dated in July 1997 showed old fracture of the spinous 
process, L3 and old fracture of anterior superior lip of L5.  
There was a diffusely small spinal canal in the distal lumbar 
regions without any direct effect upon the subarachnoid space 
by the associated bony anatomy or discs.  In subsequent 
outpatient evaluation later the same month, the veteran 
continued to complain of low back pain with numbness of the 
left leg and pain in both legs.  During neurological 
consultation in September 1997, the veteran reported that his 
daily activities such as housekeeping work had been limited 
by back discomfort.  He complained of leg numbness, left 
greater than right.  The clinical impression was low back 
pain with evidence of paravertebral fracture consistent with 
history of trauma.  There were no clear radicular symptoms.

During a RO hearing in September 1997, the veteran testified 
that he had constant pain and periodic spasms.  He testified 
that the pain radiated down into the legs and that he had 
pain with walking.  The veteran was issued a back brace and 
takes medication to relieve the pain.  The veteran testified 
that his back pain affects his daily activities and family 
relationships.  He testified that he missed a few days from 
work on occasion due to treatment.  At the time the veteran 
was employed as a grain handler at a flour mill.  The 
veteran's mother provided additional supportive testimony on 
his behalf.  

During VA outpatient evaluation in December 1997 the veteran 
complained of trouble sitting on left cheek, lower extremity 
paresthesias and intermittent pain that shoots down the legs.  
On examination forward flexion was decreased by 50 percent 
and posture showed an increase in  lumbar lordosis in 
standing.  The veteran was able to sit symmetrically.  A home 
exercise program was recommended but the veteran indicated 
that he did not need flexion exercises as he could touch his 
toes.  In the examiner's assessment the veteran was 
inconsistent with complaints of his inability to sit on the 
left cheek, since sitting posture was good and he could touch 
his toes when discussing flex exercises but forward flexion 
decreased by 50 percent.  

The veteran underwent VA examination dated in December 1997.  
He complained of constant pain, fatigability, weakness and 
lack of endurance for which he took pain medication and wore 
a back brace.  He had not had back surgery.  He claimed to 
have no flare-ups.  On range of motion forward flexion was to 
90 degrees, backward extension to 20 degrees, lateral flexion 
to 25 degrees bilaterally and rotation to 30 degrees 
bilaterally, with pain on all movements.  There was no 
evidence of fatigue, weakness, lack of endurance or 
tenderness noted.  Posture was good and there was no atrophy 
or spasm.  No neurological deficits were elicited.  The 
examiner reviewed the previous MRI noting that it showed a 
"couple of cracked vertebrae."  At the time of the 
examination the veteran was employed as a supervisor but had 
not worked since late June for reasons other than his back.

A VA outpatient treatment entry dated in March 1998 show 
continued complaints of low back pain paraspinal in nature 
that radiated into flanks over the iliac crests.  On 
examination there was paraspinal spasm, pain on hip rotation, 
and positive straight leg raising when sitting.

Additional evidence submitted in support of the claim 
includes a lay statement dated in March 1998 from the 
veteran's wife relating her observations of the veteran's 
physical condition subsequent to active duty.  

In May 1998, the RO assigned a 20 percent rating, consisting 
of 10 percent for slight limitation of motion together with 
10 percent for demonstrable deformity of a vertebral body 
from fracture, effective October 16, 1996 the date of his 
increased rating claim. 

During VA examination date in January 2000, the veteran 
complained of numbness in the legs more on the left than the 
right.  He reported difficulty bending forward and picking up 
his daughter.  He also reported trouble getting in and out of 
the tub.  He occasionally wore a back brace and on average 
probably walked about 1/2 mile a day.  Prolonged sitting, 
standing or walking caused leg pain.  He frequently needed 
help getting up from a sitting position.  The veteran sat 
stiffly and had some problem dressing and undressing due to 
back pain.  Straight leg raising was positive at 85 degrees 
on the left and 95 degrees on the right.  Range of motion of 
the lumbar spine showed forward flexion to 70 degrees, pain 
free and 80 degrees maximum, backward extension to 20 
degrees, lateral flexion 40 degrees, bilaterally and lateral 
rotation to 25 degrees, bilaterally.  The veteran could walk 
on his toes and heels and do full knee bends.  

The examiner reviewed two sets of films from prior 
examinations, neither of which revealed any significant 
abnormality, including no evidence of fracture or other 
problem.  The examiner did note evidence of a limbus of the 
superior margin of the fifth lumbar vertebrae and considered 
it developmental with no relationship to the veteran's 
current problem.  Curvatures of the spine appeared within 
normal limits.  The diagnosis was mechanical low back strain.  
X-rays did not show evidence of degenerative joint disease or 
disc disease.  There was a small osteophyte of the anterior 
superior aspect of L4.  The joint spaces were unremarkable.  
No compression fracture or bony lesion detected.  There was 
no acute bony process identified.  There was no significant 
change from prior examination.  The veteran was employed 
part-time, four hours a day for three days a week loading 
firewood.

During VA examination in December 2002 the veteran's 
complaints remained unchanged.  During the day the pain was 
relieved to some degree by taking medication but gradually 
worsened as the medication wore off.  The pain radiated to 
both legs, more on the left than right.  The pain was 
aggravated by sitting more than 15 minutes.  He reported 
difficulty bending, lifting and twisting.  He could walk 
slowly for about 20 minutes, before the pain increases.  He 
was unable to run.  He recently returned to work on a part-
time basis as "cleanup person" mopping and sweeping floors.  
He did not do any kind of lifting or carrying.  He was able 
to sleep 6 to 8 hours without problems.  

During examination he walked somewhat stiffly, but was able 
to normally.  He did not stoop or bend but was able to squats 
down using his legs.  Straight leg raising was positive at 85 
degrees bilaterally.  He could extend back to 15 degrees 
before compliant of mild discomfort.  He could flex forward 
to 90 degrees with minimal discomfort at the final 10 degrees 
of flexion.  He could heel walk on his heels and toes.  He 
had some subjective numbness over the anterior surface of the 
left thigh.  Testing using the diabetic monofilament shows 
that he could perceive the touch using that instrument over 
the entirety of both legs, except for the anterior and 
lateral distal thighs.  He had normal knee jerks and right 
Achilles, but an absent left Achilles reflex.  The examiner 
review X-rays from 1992, 1994 and 2000, which indicated no 
evidence of abnormality.  There was a developmental anomaly 
noted and a small osteophyte in the spine.  The examiner 
referred to a 1998 MRI, which was reported as showing no 
significant abnormalities. 

VA outpatient treatment dated from November 2002 to April 
2003 show continued evaluation and treatment for low back 
pain.  

During VA examination dated October 2003 the veteran 
complained of constant pain with no flare-ups.  There were no 
precipitating or alleviating factors and no additional 
limitation of function due to flare-ups.  There were no 
associated symptoms such as bowel, bladder or erectile 
problems.  The veteran sometimes used a cane.  He could walk 
approximately 100 yards but was not unsteady and did not have 
a history of falling.  The veteran was able to perform 
activities of daily living and was still able to partly do 
his usual occupation.  

On examination the veteran walked with a fairly normal gait 
and posture.  Curvature of the spin was essentially in normal 
limits with symmetry and normal rhythm of spinal motion.  On 
range of motion the veteran was noted have forward flexion to 
85 degrees and backward extension to 35 degrees.  He had 
lateral flexion to 35 degrees and bilateral rotation to 25 
degrees.  He could stand on his toes and heels and also 
squat.  The veteran appeared to have no pain on motion except 
at the end stage of the maximum of forward flexion.  There 
was no additional limitation caused by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
There was objective evidence of tenderness bilaterally in the 
lumbosacral area with moderate spasms and guarding, however 
neither were enough to result in abnormal gait or other 
abnormalities.  There were no postural abnormalities or fixed 
deformities.  On neurological examination deep tendon 
reflexes were normoactive except for the left ankle and gross 
sensation appeared to be within normal limits even though the 
veteran complained of some numbness across the anterior thigh 
and the area of the L3 dermatome, but this is extremely hard 
to determine.  The veteran has been able to continue to work 
on a regular basis.  X-rays shows evidence of degenerative 
joint disease.  The examiner concluded that the veteran's 
clinical findings were essentially the same as the previous 
examinations.  The examiner further concluded that the 
veteran's limitation of motion was moderate at best.

In October 2003, the RO assigned a 30 percent rating, 
consisting of 20 percent for moderate limitation of motion 
together with 10 percent for demonstrable deformity of a 
vertebral body from fracture, effective January 31, 2000, the 
date of VA examination.  

Analysis

Evaluation in excess of 20 percent for the period October 16, 
1996, to January 30, 2000

The Board notes that based solely on objective measurements 
of limitation of motion, the veteran would warrant only a 10 
percent evaluation.  VA examination dated in December 1997 
shows range of motion forward flexion was to 90 degrees, 
backward extension to 20 degrees, lateral flexion to 25 
degrees bilaterally and rotation to 30 degrees bilaterally.  
These findings reflect not more than slight, limitation of 
lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Moreover, the evidence of record does not note cord 
involvement or abnormal mobility requiring a neck brace.  
Accordingly, the Board concludes that the medical evidence of 
record does allow the veteran to receive higher ratings under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a, (2003).

Therefore, the Board concludes that from October 16, 1996, to 
January 30, 2000, the manifestations of the veteran's service 
connected lumbosacral strain do not support an increased 
evaluation, greater than the assigned 20 percent disability 
evaluation under Diagnostic Codes 5285-5292.

Evaluation in excess of 30 percent from January 31, 2000 

Regarding the current 30 percent evaluation, effective since 
January 31, 2000, the Board's review of the veteran's record 
since that time revealed very little clinical data to support 
more than moderate symptomatology associated with the 
veteran's lumbar spine disability.  During the course of the 
appeal the veteran has complained of back pain, which is 
present daily and tends to increase in severity during 
periods of exacerbation with radiation into the lower 
extremities.  The pain is temporarily relieved by medication 
but remains present.  Of some significance is the fact that 
the veteran has not undergone surgery but has been issued a 
back brace.  On examination in January 2000, forward flexion 
was to 70 degrees pain free, and 80 degrees maximum; backward 
extension was to 20 degrees; lateral flexion was to 40 
degrees bilaterally, and lateral rotation was to 25 degrees, 
bilaterally.  Range of motion finding on subsequent 
examinations in 2002 and 2003 are substantially similar and, 
in fact, reflect some improvement.  The examiner, during the 
most recent examination in 2003, concluded that the veteran's 
current limitations of motion were moderate at best and were 
almost exactly the same as the previous examinations in 2002 
and 2000.  The Board notes that the RO relied on the range of 
motion testing from the January 2000 VA examination in 
concluding that moderate limitation of motion was present and 
that the range of motion indicated most recently on 
examination in 2003 is greater than that in the 2000 
examination. 

Again, the evidence of record does not note cord involvement 
or abnormal mobility requiring a neck brace.  Accordingly, 
the Board concludes that the medical evidence of record does 
allow the veteran to receive higher ratings under Diagnostic 
Code 5285.  38 C.F.R. § 4.71a, (2003).

Therefore, the Board concludes that since January 31, 2000, 
the manifestations of the veteran's service connected 
lumbosacral strain do not support an increased evaluation, 
greater than the assigned 30 percent disability evaluation 
under Diagnostic Codes 5285-5292.

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion ) 
is clearly due to his pain, as it is the chief factor, which 
prevents further movement.  However, there is no evidence 
that pain produces any greater disability than that which has 
already been considered in assigning the current evaluations.  
Medical reports from recent years, including the latest VA 
examinations in 1997, 2000, 2002, and 2003, show some 
limitation of motion of the lumbar spine due to pain, but the 
reported degrees of range of motion reflect restriction which 
is no more than slight to moderate in degree.  The medical 
records since his claim for increase show the best range of 
motion was at the 1997 VA examination (90 degrees flexion and 
20 degrees extension) and the worst range of motion was at 
the 2000 VA examination ( 70 degrees flexion and 20 degrees 
extension).  The veteran's low back disability has not been 
shown, during an exacerbation of symptoms, to result in 
muscle atrophy, decreased strength, lack of normal endurance, 
incoordination, deformity, heat, discoloration, or swelling.  
His low back disability was not shown to preclude ambulation 
or performance of other daily activities and functions, 
albeit these activities were limited by his back pain as 
contemplated by the ratings in effect.  It is the Board's 
opinion that the effects of pain reasonably shown to be due 
to the veteran's service-connected low back disability are 
fully contemplated by the 20 and 30 percent ratings that are 
now in effect.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has also considered the applicability of other 
diagnostic codes for rating the service-connected lumbar 
spine disability and notes that there is no objective 
evidence of listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion, and muscle spasm 
on extreme forward bending.  In addition, service connection 
is not in effect for disc disease of the lumbar spine.  
Because the veteran is not service connected for degenerative 
disc disease and because the current medical evidence shows 
no evidence of disc disease, the criteria contained in 
Diagnostic Code 5293 is not for consideration in this case.  
38 C.F.R. § 4.71, Diagnostic Codes 5293 and 5295.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence.

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2003).  In the present case, the 
veteran's low back disorder is not shown to have required 
frequent hospitalization.  Moreover, he has not demonstrated 
that his low back disorder, in and of itself, is productive 
of marked interference with his employment.  In particular, 
as regards employability, the VA examiner in 1997 noted the 
veteran was unemployed due to reasons other than his back 
disability.  More recently the VA examiner in 2000 noted that 
the veteran was able to continue to work on a regular basis  
The Board emphasizes, that there is nothing unusual for an 
individual with a back disability being unable to perform 
manual labor and that some interference with employment, is 
contemplated in the assigned evaluations for the lumbar 
spine.  Thus, in the absence of evidence of such factors, the 
Board determines that the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Therefore, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
increased evaluation.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected low back disorder is more 
disabling than currently rated.  However, as a layperson, he 
is not competent to make medical determinations.  See e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical evidence of record does not show a level of 
impairment to warrant higher ratings for any period in 
question.  As a result, a rating in excess of 20 percent may 
not be assigned prior to the January 2000 examination and, as 
of the January 2000 VA examination, the service-connected 
disability does not meet any applicable criteria for a rating 
in excess of 30 percent.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for low back injury to include fractures of L3 and L5 for the 
period from October 16, 1996, to January 30, 2000; or in 
excess of 30 percent since January 31, 2000 is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



